 
 
I 
111th CONGRESS
2d Session
H. R. 5137 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2010 
Mr. Crowley (for himself and Mrs. Bono Mack) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to provide penalties for transporting minors in foreign commerce for the purposes of female genital mutilation. 
 
 
1.Short titleThis Act may be cited as the Girls Protection Act of 2010. 
2.Transport for female genital mutilation Section 116 of title 18, United States Code, is amended by adding at the end the following: 
 
(d)Whoever, being a United States citizen or alien admitted for permanent residence in the United States, knowingly transports a person in foreign commerce for the purpose of conduct with regard to that person that would be a violation of subsection (a) if the conduct occurred within the United States, or attempts to do so, shall be fined under this title or imprisoned not more than 5 years, or both.. 
 
